Citation Nr: 1452033	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  95-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected chondromalacia of the right knee. 

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected chondromalacia of the left knee. 

3.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected laxity of the left knee.


ATTORNEY FOR THE BOARD

J. White, Counsel



INTRODUCTION

The Veteran had active service from October 1978 to April 1980. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Francisco, California. 

The Board notes that on several occasions the Veteran has requested a hearing before the Board.  However, on each occasions the Veteran subsequently withdrew his requests and indicated that he no longer wished to attend a hearing. Accordingly, the Board has deemed the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704(e) (2014). 

The Board also notes that after the Veteran initiated his appeal, in an August 1993 rating decision, the RO granted entitlement to a 10 percent rating for each knee.  In addition, an August 2006 rating decision granted entitlement to a separate compensable rating for left knee laxity effective April 9, 2004.  

The Board also notes that it previously remanded the Veteran's claims in September 2003 and October 2008.  On both occasions the Board remanded the claims in order to ensure compliance with the duty to notify and the duty to assist.  

In a October 2010 decision, the Board denied increased disability ratings for the Veteran's knee disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court issued a Memorandum Decision that vacated the prior Board decision and remanded the matter to the Board for action consistent with the Court's decision.  

Since April 9, 1984, the Veteran has been deemed disabled at the 100 percent rate.



FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by disability equating to leg flexion limited to 60 degrees, leg extension limited to 5 degrees, or any objective evidence of subluxation or lateral instability. 

2.  The Veteran's left knee disability is not manifested by disability equating to leg flexion limited to 60 degrees or leg extension limited to 5 degrees. 

3.  The Veteran likely has severe lateral instability of the left knee from April 1, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5256-5262 (2014). 

2.  The criteria for a disability evaluation in excess of 10 percent for left knee chondromalacia based on limited motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5256-5262 (2014). 

3.  The criteria for a disability evaluation of 30 percent for left knee laxity have been met from April 1, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in May 2010 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a May 2010 communication, and the claim was thereafter readjudicated in July 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. § 4.45 (2014).

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2014).

The standard range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent evaluation may be assigned for slight recurrent subluxation or lateral instability.  When moderate, a 20 percent evaluation may be assigned, and when severe, a 30 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Additional rating criteria are found under Diagnostic Code 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage) and 5262 (impairment of the tibia and fibula). 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability. 

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA General Counsel indicated that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain upon the disability.  Further, if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of sections 4.40, 4.45 and 4.59.

The period on appeal dates back to November 28, 1990, the date that the Veteran filed his claim for increased ratings.  

In October 1991 the Veteran was afforded a VA examination for his lower extremities.  During that examination the Veteran stated that he first began to have pain in his knees in 1979, while in service.  He reported that since that time he has had recurrent knee swelling and pain, that his knee condition had become gradually worse and that he was currently unable to walk.  Range of motion studies indicated flexion to 130 degrees bilaterally and extension to negative 5 degrees with hyperextensibility bilaterally.  Some slight clicking and barely palpable crepitance was noted.  No laxity in the medial/lateral nor posterior/anterior dimensions was shown on either side.  Torsion caused pain, more on external rotation, but also on internal rotation.  Motor strength was 5/5 in all groups of the lower extremities and the calves were symmetric.  The examiner stated that it was difficult to make a clinical assessment as the Veteran was an unreliable historian.  Additional records indicate that x-rays showed a possible minor effusion on the right knee, but none on the left. 

Additional treatment records from January 1992 indicate that the Veteran reported pain in his legs.  Physical findings from that time included tenderness and a mild degree of effusion of both knees.  Chondromalacia was diagnosed and pain medication was prescribed. 

In his January 1993 Substantive Appeal the Veteran stated that he has daily pain in his knees and that his knee conditions should be rated as compensable based on their effect on his everyday functioning. 

The Veteran was afforded another VA examination in May 1993.  Physical evaluation of the knees did not reveal any swelling.  The examiner stated that there may have been some loss of quadricep size on the right.  The examiner further stated that with range of motion the Veteran moved very cautiously and almost spastically, holding his arms under the quadriceps as if to stabilize his knee.  Flexion was to 130 degrees and extension was to 10 degrees.  There was no evidence of crepitus in the range of motion and drawer signs were negative.  X-rays taken at that time showed mild narrowing of the medial joint compartments bilaterally.  Based on this examination a 10 percent rating was assigned for each knee. 

Subsequent VA treatment records from 1996 indicate that the Veteran requested a heavy-duty wheelchair and bilateral knee braces.  

The Veteran was scheduled for additional VA examinations in April 1999 and February 2002, but he failed to report for either examination. 

In April 2004 the Veteran reported for a VA examination.  During that examination the Veteran stated that he was having intermittent severe pain with activities such as walking up stairs or standing for ten minutes.  He stated that he could walk a flight of stairs at the present time with resultant pain and that he avoids walking more than two blocks on level ground.  With regard to the pain in his knee, the Veteran said that it is rather diffuse, but most pronounced in the lateral and medial subpatellar distribution of the knees and the lateral joint lines of both knees.  The Veteran further stated that his knee gave way at times, about twice a day.  Rheumatoid arthritis was also reported.  Physical examination indicated that the Veteran was in no apparent distress, but that he walked with a mild to moderate antalgic gait.  The Veteran was able to squat to 1/3 of a squat, at which point he complained of increasing pain.  Range-of-motion studies revealed full extension bilaterally to zero degrees and flexion to 130 degrees bilaterally.  Slight tenderness in the subpatellar distribution and mild laxity of the left knee of the medial collateral ligament was noted.  There was 2+ laxity of the lateral collateral ligament of the left knee.  Anterior drawer was negative in the left knee and the right knee had no obvious laxity.  Subpatellar crepitus in both knees was noted, with the right greater than the left.  The examiner's assessment was bilateral knee strains with mild ligamentous laxity of the left knee and bilateral chondromalacia patella.  The examiner stated that the Veteran does have flare-ups and that during those times the Veteran needs to avoid ambulation.  The examiner stated that during flare-ups the Veteran will have a further 20 percent worsening with regard to range of motion.  A radiology report from that time indicated minimal degenerative changes.  VA treatment records subsequent to the April 2004 VA examination indicate the Veteran complained of chronic pain in his knees. 

Following the Board's October 2008 remand the Veteran was scheduled for a VA examination in May 2010.  The Veteran did not report for this examination and has not provided any reason for his failure to report.  Therefore, medical information that would have been relevant for adjudication purposes could not be obtained.  The case is accordingly being considered on the existing record.  38 C.F.R. § 3.665. 

The agency of original jurisdiction also obtained the Veteran's Social Security Administration records in accordance with the October 2008 Board remand.  These records are consistent with those findings already reported and do not indicate symptoms worse than those indicated in the records described above.

The Veteran's service-connected right and left knee disorders, characterized as chondromalacia, have each been rated as 10 percent disabling under Diagnostic Code 5261 for limitation of motion from November 28, 1990, the date at which the Veteran contended that his disability had worsened and that he was entitled to an increased rating.  In August 2006 the RO issued a rating decision granting entitlement to a separate 10 percent rating for left knee laxity effective April 9, 2004.

With the exception of an instance in 1993 when extension was limited to 10 degrees, the evidence shows that the range of motion of the Veteran's knees has been at a noncompensable level.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even taking into account the VA examiner's comment that the Veteran may have as much as a 20 percent reduction in motion during flare-ups, the Veteran's disability does not reach levels of limitation of flexion to 30 degrees or extension limited to 15 degrees.  Thus, the 10 percent evaluation assigned takes into consideration the Veteran's complaints of pain and functional impairment, and a higher evaluation is not shown based on limitation of motion.  With the exception noted above, as a compensable rating is not warranted under Diagnostic Codes 5260 or 5261 with respect to either knee, it therefore follows that a separate rating for both limitation of extension and flexion of each knee is not warranted.  See VAOPGCPREC 9-2004.  Even when he had limitation of extension to 10 degrees, there was no indication that functional losses due to pain or flare-ups warranted a higher rating, or a compensable rating based on limitation of flexion.

Under the provisions of 5003 and as further discussed under 38 C.F.R. § 4.59 and VAOPGCPREC 9-98 (1998), painful motion warrants at least the minimum disability rating of 10 percent.  However, a higher disability rating is not warranted under Diagnostic Code 5003 as the Veteran is already being compensated for limitation of motion under Diagnostic Code 5261 and thus would constitute pyramiding.

Under Diagnostic Code 5257, the evidence must show that the disability is consistent with a moderate impairment for a higher disability rating to be warranted for the left knee.  The Veteran indicated during his VA examination in 2004 that he had giving way of his left knee two times per day.  The examiner indicated 2+ laxity of the lateral collateral ligament of the Veteran's left knee.  Accordingly, the Board finds that the Veteran's lateral instability of the left knee is better described as severe and warrants a 30 percent disability rating, the highest rating available under Diagnostic Code 5257 for instability from April 1, 2004. 

However, the Board notes that instability of the right knee was not found on the 2004 VA examination and there is no evidence of record that the Veteran is entitled to a separate rating under this disability code for the right knee.

Additionally, no rating under any other set of rating criteria may be assigned on the facts of record.  In this regard, there is no evidence of impairment of the tibia or fibula, dislocated semilunar cartilage or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected  knee disabilities are manifested by signs and symptoms such as pain, laxity on the left and some slight limitation of motion.  The Veteran also indicates that long periods of standing are difficult.  These symptoms are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a variety of manifestations of functional loss.

Given the ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria contemplate his symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no indication that the Veteran has been hospitalized due to his knee disabilities and there is no indication that the he is unemployable due to his knee disabilities.  In fact, he has been considered unemployable by VA for more than thirty years due to his service-connected schizoaffective disorder.

The Board acknowledges that the Social Security Administration has deemed the Veteran unemployable due to a variety of disabilities; however, it was not the Veteran's knee disabilities.  In any case, there are significant differences in the definition of disability under the Social Security Administration  and VA disability systems.  As a result, Social Security Administration  disability determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  

The Board finds, therefore, that the Veteran's service-connected knee disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected chondromalacia of the right knee is denied. 

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected chondromalacia of the left knee based on limited motion is denied. 

Entitlement to a disability rating of 30 percent for the Veteran's service-connected laxity of the left knee is granted from April 1, 2004, subject to the regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


